it oo, buy
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; Page 1 of I |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America , JUDGMENT IN A CRIMINAL CASE
v, ‘ (For Offenses Committed On or After November 1, 1987)

Gerardo Esparza-Olivares Case Number: 3:19-mj-23159

Frederick Matt

Defendant's Attorney

 

REGISTRATION NO. 8797. 5298

  

 

 

THE DEFENDANT: .
KX pleaded guilty to count(s) 1 of F Complaint CEs t
: S “7 Be CHET
C was found guilty to count(s) — By OER NDISTRICT OF CAL IFQFINIA
a

 

 

after a plea of not guilty. -
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): -

 

 

Title & Section Nature of Offense . . _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(] The defendant has been found not guilty on count(s) |
C) Count{s) . dismissed on the motion of the United States.
IMPRISONMENT

The.defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

SZ |
4 TIME SERVED _ o | days

 

Assessment: $10 WAIVED Fine; WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
E defendant’s possession at the time of arrest upon their deportation or removal. paar pac Clivarces |

neat SRente fictendant be. be deported/removed with relative, Evtarda = charged in case
} J oA a Os Juan bere Abe fay At Zen

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days —

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

_ Wednesday, August 7, 2019

 

Date of Imposition of Sentence

LE, AW

DUSM } HONORABLE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

  

Received CLA

Clerk’s Office Copy a : | 3:19-mj-23159

 

 
